IN THE SUPREME COURT OF IOWA
                             No. 15–0545

                         Filed March 10, 2017


JEREMY D. YOCUM,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Lee (South) County,

John G. Linn, Judge.



      A defendant requests further review of a court of appeals decision

affirming the dismissal of his postconviction-relief action. DECISION OF

COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT

AFFIRMED.


      Thomas A. Hurd of Glazebrook Moe & Hurd LLP, Des Moines, for

appellant.



      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant

Attorney General, and Michael Short, County Attorney, and Bruce C.

McDonald, Assistant County Attorney, for appellee.
                                          2

PER CURIAM.

        Jeremy D. Yocum pled guilty to failure to appear for sentencing

under    section   811.2(8)    of   the   Iowa   Code   (2007).   He   filed   a

postconviction-relief action claiming his counsel was ineffective for

various reasons.      The district court denied every claim of ineffective

assistance of counsel raised by Yocum.             In this appeal, he claims

postconviction counsel was ineffective when he allowed Yocum to plead

guilty when a factual basis did not exist for the plea.           The court of

appeals held it could not reach this issue on appeal because the record

was insufficient to determine whether a factual basis existed at the time

Yocum pled guilty.      Yocum asked for further review of this decision,

which we granted.

        When a defendant alleges a factual basis did not exist to support

his or her guilty plea, it is the court’s obligation to examine the entire

record to see if a factual basis for the guilty plea existed.          State v.

Schminkey, 597 N.W.2d 785, 788 (Iowa 1999).             A factual basis either

exists or does not exist. If the record contains a factual basis, the court

must uphold the guilty plea.

        If the record does not contain a factual basis for the plea, the court

has two alternatives.         If the record shows the State charged the

defendant with the wrong crime and there is no possibility the State

could establish a factual basis for that crime, we vacate the judgment of

conviction and sentence, and remand the case for the district court to

dismiss the case. Id. at 792. If, however, the record shows the State

could establish a factual basis for the crime charged, we remand the case

for further proceedings. State v. Allen, 708 N.W.2d 361, 369 (Iowa 2006).

On remand, the district court can allow the State to establish a factual

basis. Schminkey, 597 N.W.2d at 792. If the State cannot establish a
                                      3

factual basis for the plea, the court should vacate the plea.          After

vacating the plea, the court should allow the State to reinstate any

charges dismissed as part of the plea agreement and file any additional

charges the available evidence supports. Allen, 708 N.W.2d at 369.

      In our review of the record, we find a factual basis existed for the

court to accept Yocum’s plea.         At the plea hearing, the court was

concerned with the factual basis.          At that juncture in the plea

proceedings, the court made the following record:

             THE COURT: Well, I’m concerned about getting a good
      factual basis, to tell you the truth, and I don’t want to have
      this come back and bite me on postconviction relief because
      there’s no factual basis here. So I need to see the other file
      to be comfortable with that myself. I need to see the
      paperwork that released him and see exactly what happened
      ‘cuz I could see that happening.

            MR. SHORT: I’ll go get that.

            THE COURT: Yeah.

            (A recess was taken from 10:54 a.m.to 11:07 a.m.)

             THE COURT: We are now back on the record in the
      Yocum matter. Counsel have provided me with a copy of --
      or actually provided me with the court file in FECR 7473,
      which is the file in which Mr. Yocum entered a plea of guilty
      on March 3, 2008, to the charge of conspiracy to
      manufacture less than 5 grams of methamphetamine and it
      is on that charge that he failed to appear for sentencing on
      April 7, 2008.

      The transcript indicates the district court took judicial notice of

South Lee County File No. FECR007473 when the county attorney

provided the file to the court. Yocum did not object to the court taking

judicial notice of the file. In determining whether a factual basis exists,

the district court can rely on any matter in the record. State v. Finney,

834 N.W.2d 46, 50 (Iowa 2013). The plea court used the file to establish

the factual basis for Yocum’s plea.
                                     4

      Our review of the file confirms that in FECR007473 Yocum’s bond

was set at $100,000. He was unable to make bond and asked for a bond

review hearing. The court denied Yocum’s request to lower the bond, but

released him from the custody of the county jail and placed him at the

Iowa Residential Treatment Center in Mount Pleasant for treatment while

he awaited trial.    Thereafter, Yocum pled guilty to the charges in

FECR007473, and his bond and placement hearing was continued. At

the guilty plea proceeding a date for sentencing was set. Yocum failed to

appear for sentencing, and the court issued an arrest warrant.

      The statements of Yocum further establish he entered the

treatment center, left it, and failed to appear at his sentencing after the

court released him from the county jail and placed him at the Iowa

Residential Treatment Center in Mount Pleasant.            Accordingly, the

district court correctly determined the record before it and Yocum’s

statements established a factual basis for his guilty plea for his failure to

appear for sentencing under section 811.2(8) of the Iowa Code.

      As for Yocum’s other claims, we find those without merit and adopt

the district court’s findings of fact and conclusions of law as our own.

      For these reasons, we vacate the decision of the court of appeals

and confirm the judgment of the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.

      This opinion shall be published.